 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   GEORGE AVALOS,                                    Case No. 1:21-cv-00231-DAD-SAB

11                  Plaintiff,                         ORDER REQUIRING PLAINTIFF TO FILE
                                                       DISPOSITIONAL DOCUMENTS AS TO
12          v.                                         DEFENDANT APPLE MID CAL II LLC

13   HANFORD MALL 2020 LLC, et al.
                                                       (ECF No. 16)
14                  Defendants.
                                                       THIRTY DAY DEADLINE
15

16          On May 7, 2021, a notice of settlement was filed informing the Court that Plaintiff has

17 reached a settlement resolving this action as to Defendant Apple Mid Cal II LLC. (ECF No. 16.)

18          Accordingly, it is HEREBY ORDERED that Plaintiff shall file dispositional documents

19 as to Defendant Apple Mid Cal II LLC within thirty (30) days of the date of entry of this order.
20
     IT IS SO ORDERED.
21

22 Dated:     May 10, 2021
                                                       UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28


                                                   1
